Citation Nr: 0409792	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an enhanced amount of dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 
1311(a)(2).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from September 1968 
to June 1972.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Among other things, this law 
imposes a significant duty to assist the appellant with their 
claim and to provide them notice of evidence needed to support the 
claim.  VA adopted regulations to implement the VCAA.  See 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)(2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  Information means non-evidentiary 
facts, such as the veteran's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2003).  With respect to this 
duty to assist the claimant in obtaining evidence, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
the VCAA requires that VA notify the claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require VA to notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA). 

The appellant, the widow of the veteran filed a claim for 
dependency and indemnity compensation (DIC) benefits in June 2002.  
Later that month the RO granted entitlement to service connection 
for the cause of the veteran's death and awarded dependency and 
indemnity compensation (DIC) benefits.  In October 2002 the 
appellant filed a notice of disagreement in which she asserted 
that she was entitled to "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2).  In this case, the RO did not issue the appellant a 
VCAA notice letter on the issue of service connection for the 
cause of the veteran's death because they immediately granted the 
benefits.  Unfortunately, the result is that the appellant has 
never been provided any of the notice as required by the VCAA.  
This notice must be provided by the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  

The case is remanded for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should readjudicate the claim in light of any evidence 
received.  If any benefit is denied, a supplemental statement of 
the case should be issued, and the appellant and her 
representative should be afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for appellate 
review.  

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



